Citation Nr: 0933102	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-06 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an earlier effective date (EED) for special 
monthly pension (SMP) on account of the need for aid and 
attendance (A&A).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from June 1964 to June 1968.  
He was born in 1946.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran filed for SMP on account of the need for A&A 
(or his housebound status) on November 19, 2004; he was 
granted SMP based on his being housebound from that date, and 
on the basis of his requiring A&A from June 6, 2005.

2.  The Veteran's health has admittedly since deteriorated to 
include needs for special help and hospitalization, but as of 
the date of his claim on November 19, 2004, he more often 
than not fulfilled much of the prevailing criteria for A&A.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for entitlement to SMP based on the need for regular A&A of 
another person are met from November 19, 2004.  38 U.S.C.A. 
§§ 1502, 1503, 1521, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.351, 3.400, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Given the grant herein, 
additional discussion of those procedures is unnecessary.

II.  Applicable Legal Criteria

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Non-service-connected disability pension benefits are payable 
to a Veteran who served for 90 days or more during a period 
of war (which is not in dispute here) and who is permanently 
and totally disabled due to non-service-connected 
disabilities that are not the result of his or her own 
willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. 
Brown, 5 Vet. App. 88, 89-90 (1993), and cases cited therein.  
If a Veteran's combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability.  38 
C.F.R. §§ 3.321, 3.340, 3.342 and Part 4; see also Brown v. 
Derwinski, 2 Vet. App. 444, 446 (1992); and Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).

A finding of permanent and total disability for pension 
purposes can be established under VA regulations by 
"objective" and "subjective" standards.  See Brown v. 
Derwinski, supra; see also Talley v. Derwinski, 2 Vet. App. 
282 (1992).

Under the applicable criteria, increased pension is payable 
to a Veteran by reason of the need for A&A or by reason of 
being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).

The need for A&A means helplessness or being so nearly 
helpless as to require the regular A&A of another person.  38 
C.F.R. § 3.351(b).  To establish entitlement to special 
monthly pension based on the need for regular aid and 
attendance, the Veteran must be a patient in a nursing home 
on account of mental or physical incapacity; or be blind or 
so nearly blind as to have corrected visual acuity in both 
eyes of 5/200 or less or concentric contraction of the visual 
field to 5 degrees or less; or have a factual need for 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502, 1521; 38 C.F.R. § 3.351.

Determinations as to the need for A&A must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the appellant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of the 
appellant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
appellant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular A&A, not that there be a 
constant need.  Determinations that a Veteran is so helpless 
as to be in need of regular A&A will not be based solely upon 
an opinion that his condition is such as would require him to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.

It is mandatory for the VA to consider the enumerated factors 
under 38 C.F.R. § 3.352(a); that eligibility required at 
least one of the enumerated factors to be present; and that, 
because the regulation provides that the "particular 
personal function" which the Veteran is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of 
the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 
(1996).

If a Veteran does not qualify for increased pension based on 
a need for A&A, increased pension may be paid if, in addition 
to having a single permanent disability rated as 100 percent 
under the rating schedule, the Veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or if the Veteran is permanently housebound 
by reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  That benefit has 
already been paid in this case, from November 19, 2004.

The Veteran claims entitlement to SMP based on the need for 
regular aid and attendance of another person.  The need for 
aid and attendance means being so helpless as to require the 
regular aid and attendance of another person.  38 U.S.C.A. § 
3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors 
will be accorded consideration in determining whether the 
Veteran is in need of regular aid and attendance of another 
person: (1) the inability of the Veteran to dress or undress 
himself, or to keep himself ordinarily clean and 
presentable;(2) frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; (3) 
inability of the Veteran to feed himself because of the loss 
of coordination of upper extremities or because of extreme 
weakness;(4) inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, supra (holding that at least one factor 
listed in § 3.352(a) must be present for a grant of special 
monthly compensation based on need for aid and attendance).

III.  Factual Background and Analysis

The Veteran's basic pension-related disabilities include 
fracture of T-12 with bilateral paraplegia of the lower 
extremities; neurogenic bladder and bowel dysfunction; 
buttock decubitus ulcers; and gastroesophageal reflux 
disorder (GERD).  He has service connection only for fracture 
of the right 2nd metatarsal and tinea versicolor, for neither 
of which he receives compensation.  His paraplegia is the 
result of an injury in 1982.

The Veteran filed his pension (and SMP) claim on November 19, 
2004.  It is not claimed that he is entitled to an effective 
date earlier than that date.  

Clinical records show history of decubitus ulcerations.  
Records for September and October 2004 show that he had 
repeated positive laboratory results to wound contamination 
with growth of staphylococcus from his left ischial 
tuberosity, and additional pseudomonas aeruginosa from a 
month or so later.  Multiple medications were not entirely 
productive and the wound was slow to heal after which there 
were still ulcer problems.  He also had infection in the 
right sacral area from some time in October. 

He was reported to be primarily working out of his home, but 
on occasion he tried to still work at a garden store some 
during the day from the wheelchair; he was thus out of the 
home.  He has stated that he would have used assistance long 
before he did, if he had been able to afford it and the 
service had been available.  The evidence shows that the 
ulcers and infection continued; care was attempted at a wound 
center, then twice a week at the-hospital, but eventually 
when it became available in early 2005, required the use of a 
visiting home health nurse.  In addition to these special 
skin care problems, in September 2004 he had also been seen 
for bilateral shoulder exacerbations and pain.  His 
manipulation of the wheelchair was mandatory of course, and 
this caused more pain.  The pain situation in turn caused 
problems with his ability to continue required daily care for 
himself otherwise, e.g., turning and changing position every 
two hours in the chair to prevent pressure sores, exercises 
to prevent contractures, etc.  He also had to deal with 
ongoing bladder management to include external gravity 
dependent catheter and the required clean self 
catheterization.  His regular bowel management includes 
manual fecal removal daily.  With the ongoing use of 
antibiotics for the infection, by October he had developed 
severe diarrhea which was particularly difficult to control.

An analysis by a VA physician who has treated him for his 
spinal cord injury for some time is of record documenting his 
inability to walk due to his T-12 paraplegia condition.  He 
certified that the Veteran is unable to attend to his own 
cleanliness and is unable to use a shower or tub and washes 
up in a basin or sink.  He uses a wheelchair alone for 
movement except for dressing tools such as a trapeze bar, 
sock aid, dressing stick, shoe horn, etc. to be able to dress 
himself at all.  His automobile has been fully adapted for 
his particular needs to include hand controls.

His friend and former employer with the wholesale florist 
business indicated that he had tried to work but eventually 
had to be terminated due to disability in early 2005.

In assessing the Veteran's factual situation from the time of 
submission of his claim on November 19, 2004, the Board finds 
that in addition to his "usual" ongoing and relatively 
static bilateral paraplegia of the lower extremities, 
neurogenic bladder and bowel dysfunction, decubitus ulcers, 
and GERD, the Veteran developed ongoing infections for which 
he took massive amounts of antibiotics which, in turn, caused 
severe diarrhea which made his already difficult fecal 
problems more so.  The infection was intractable and 
eventually required a visiting care-giver.  He must use his 
wheelchair to be at all mobile, and to drive his adapted 
vehicle he uses hand controls, but bilateral shoulder 
problems caused special problems in both of these functions 
and in many of his otherwise "normal" functioning such as 
keeping himself clean, which at best in his case is 
difficult.

The Board recognizes that the Veteran has adapted to his 
difficulties with remarkable spirit.  But in addition to the 
paraplegia, cleanliness and other daily functions are neither 
pleasant nor easy.  His bowel and bladder situation requires 
self catheterization and manual fecal removal.  He is unable 
to clean himself except in a basin or sink.  Furthermore, his 
infection not only made most of his other problems more 
difficult to bear, but it was clearly not something that he 
could handle alone.  

Under the regulations cited above, the basic criteria for A&A 
include (1) the inability of the Veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
(2) frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid; (3) inability of 
the Veteran to feed himself because of the loss of 
coordination of upper extremities or because of extreme 
weakness; and (4) inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment.  While 
the Veteran did not technically meet all of these criteria 
from November 2004, he certainly can be reasonably held to 
have met a substantial number of them.  And, although he did 
indeed later take a turn for the worse, requiring 
hospitalization and further help after June 2005, the Board 
finds that there is an ample basis, considering the 
reasonable doubt doctrine, for finding that he was entitled 
to A&A from the outset, namely the date of his claim on 
November 19, 2004.


ORDER

Entitlement to an earlier effective date for special monthly 
pension on account of the need for aid and attendance, from 
November 19, 2004, is granted, subject to the pertinent 
regulatory criteria relating to the payment of monetary 
awards..



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


